JS-CAND 44 (Rev. 10/2020)                    Case 3:21-cv-01118-AGT Document 1-1 Filed 02/15/21 Page 1 of 1
                                                                                            CIVIL COVER SHEET
The JS-CAND 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law,
except as provided by local rules of court. This form, approved in its original form by the Judicial Conference of the United States in September 1974, is required for the Clerk of
Court to initiate the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                                           DEFENDANTS
                                                                                                                        S&P Global Inc., Richard E. Thornburgh, Marco Alvera,William J. Amelio, William D. Green, Charles E. Haldeman, Jr., Stephanie C. Hill,
  Michael Kent                                                                                                          Rebecca Jacoby, Monique F. Leroux, Ian Paul Livingston, Maria R. Morris, Douglas L. Peterson, Edward B. Rust, Jr., and Kurt L. Schmoke


   (b) County of Residence of First Listed Plaintiff                          Chester County, PA                            County of Residence of First Listed Defendant
           (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                 (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                            NOTE:          IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                           THE TRACT OF LAND INVOLVED.
      (c) Attorneys (Firm Name, Address, and Telephone Number)                                                              Attorneys (If Known)
 Joel E. Elkins, WeissLaw LLP
 9100 Wilshire Boulevard #725 E., Beverly Hills, CA 90210
 Telephone: 310/208-2800 Facsimile: 310/209-2348

II.        BASIS OF JURISDICTION (Place an “X” in One Box Only)                                             III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                                  (For Diversity Cases Only)                                                       and One Box for Defendant)
                                                                                                                                                               PTF           DEF                                          PTF                          DEF
      1    U.S. Government Plaintiff                  3      Federal Question                                    Citizen of This State                           1            1          Incorporated or Principal Place      4                          4
                                                             (U.S. Government Not a Party)
                                                                                                                                                                                         of Business In This State
                                                                                                                 Citizen of Another State                          2            2        Incorporated and Principal Place     5                            5
      2    U.S. Government Defendant                  4       Diversity                                                                                                                  of Business In Another State
                                                            (Indicate Citizenship of Parties in Item III)
                                                                                                                 Citizen or Subject of a                           3            3        Foreign Nation                       6                            6
                                                                                                                 Foreign Country

IV.          NATURE OF SUIT                         (Place an “X” in One Box Only)
          CONTRACT                                                                TORTS                                    FORFEITURE/PENALTY                                    BANKRUPTCY                                    OTHER STATUTES
   110 Insurance                                 PERSONAL INJURY                         PERSONAL INJURY                   625 Drug Related Seizure of                      422 Appeal 28 USC § 158                         375 False Claims Act
   120 Marine                                                                                                                  Property 21 USC § 881                        423 Withdrawal 28 USC                           376 Qui Tam (31 USC
                                               310 Airplane                            365 Personal Injury – Product
   130 Miller Act                                                                          Liability                       690 Other                                            § 157                                           § 3729(a))
                                               315 Airplane Product Liability
   140 Negotiable Instrument                                                           367 Health Care/                                  LABOR                                 PROPERTY RIGHTS                              400 State Reapportionment
                                               320 Assault, Libel & Slander
   150 Recovery of                                                                         Pharmaceutical Personal                                                                                                          410 Antitrust
                                               330 Federal Employers’                                                       710 Fair Labor Standards Act                    820 Copyrights
       Overpayment Of                                                                      Injury Product Liability                                                                                                         430 Banks and Banking
                                                   Liability                                                                720 Labor/Management                            830 Patent
       Veteran’s Benefits                                                              368 Asbestos Personal Injury                                                                                                         450 Commerce
                                               340 Marine                                                                       Relations                                   835 Patent─Abbreviated New
   151 Medicare Act                                                                        Product Liability
                                               345 Marine Product Liability                                                 740 Railway Labor Act                               Drug Application                            460 Deportation
   152 Recovery of Defaulted                                                           PERSONAL PROPERTY                                                                                                                    470 Racketeer Influenced &
                                               350 Motor Vehicle                                                            751 Family and Medical                          840 Trademark
       Student Loans (Excludes                                                         370 Other Fraud                                                                                                                          Corrupt Organizations
                                               355 Motor Vehicle Product                                                        Leave Act                                   880 Defend Trade Secrets
       Veterans)                                                                       371 Truth in Lending
                                                   Liability                                                                790 Other Labor Litigation                          Act of 2016                                 480 Consumer Credit
   153 Recovery of                                                                     380 Other Personal Property
                                               360 Other Personal Injury                                                    791 Employee Retirement                                                                         485 Telephone Consumer
       Overpayment                                                                                                                                                           SOCIAL SECURITY
                                                                                           Damage                               Income Security Act                                                                             Protection Act
    of Veteran’s Benefits                      362 Personal Injury -Medical                                                                                                 861 HIA (1395ff)
                                                   Malpractice                         385 Property Damage Product                                                                                                          490 Cable/Sat TV
   160 Stockholders’ Suits                                                                 Liability                              IMMIGRATION                               862 Black Lung (923)                            850 Securities/Commodities/
   190 Other Contract                                                                                                       462 Naturalization                              863 DIWC/DIWW (405(g))                              Exchange
                                                      CIVIL RIGHTS                     PRISONER PETITIONS
   195 Contract Product Liability                                                                                               Application                                 864 SSID Title XVI
                                               440 Other Civil Rights                                                                                                                                                       890 Other Statutory Actions
                                                                                          HABEAS CORPUS                     465 Other Immigration
   196 Franchise                                                                                                                                                            865 RSI (405(g))                                891 Agricultural Acts
                                               441 Voting                              463 Alien Detainee                       Actions
          REAL PROPERTY                        442 Employment                                                                                                                FEDERAL TAX SUITS                              893 Environmental Matters
                                                                                       510 Motions to Vacate
   210 Land Condemnation                       443 Housing/                                Sentence                                                                         870 Taxes (U.S. Plaintiff or                    895 Freedom of Information
                                                   Accommodations                                                                                                               Defendant)                                      Act
   220 Foreclosure                                                                     530 General
                                               445 Amer. w/Disabilities–                                                                                                    871 IRS–Third Party 26 USC                      896 Arbitration
   230 Rent Lease & Ejectment                                                          535 Death Penalty
                                                   Employment                                                                                                                    § 7609                                     899 Administrative Procedure
   240 Torts to Land                                                                            OTHER
                                               446 Amer. w/Disabilities–Other                                                                                                                                                   Act/Review or Appeal of
   245 Tort Product Liability                                                          540 Mandamus & Other                                                                                                                     Agency Decision
   290 All Other Real Property                 448 Education
                                                                                       550 Civil Rights                                                                                                                     950 Constitutionality of State
                                                                                       555 Prison Condition                                                                                                                     Statutes
                                                                                       560 Civil Detainee–
                                                                                           Conditions of
                                                                                           Confinement

V.           ORIGIN (Place an “X” in One Box Only)
   1      Original                       2      Removed from                  3     Remanded from            4   Reinstated or              5 Transferred from                             6     Multidistrict                   8 Multidistrict
          Proceeding                            State Court                         Appellate Court              Reopened                     Another District (specify)                         Litigation–Transfer               Litigation–Direct File


VI.          CAUSE OF                  Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                        15 U.S.C. §§ 78n(a), 78t(a)
             ACTION
                                       Brief description of cause:
                                        Violations of the Federal Securities Laws
VII.         REQUESTED IN                            CHECK IF THIS IS A CLASS ACTION                             DEMAND $                                                     CHECK YES only if demanded in complaint:
             COMPLAINT:                              UNDER RULE 23, Fed. R. Civ. P.                                                                                           JURY DEMAND:             Yes       No

VIII. RELATED CASE(S),                                                JUDGE Hon. Judge Jacqueline Scott Corley DOCKET NUMBER
      IF ANY (See instructions):                                                                                                                                         3:21-cv-00791-JSC

IX.         DIVISIONAL ASSIGNMENT (Civil Local Rule 3-2)
(Place an “X” in One Box Only)   SAN FRANCISCO/OAKLAND                                                                                             SAN JOSE                                       EUREKA-MCKINLEYVILLE


DATE 02/15/2021                                                       SIGNATURE OF ATTORNEY OF RECORD                                                          /s/ Joel E. Elkins

                       Print                                         Save As...                                                                                                                                                 Reset
